Exhibit 10.1

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

﻿

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”)
dated as of February 16, 2018, (the “Effective Date”) is by and among NCS
Multistage Holdings, Inc., a Delaware corporation (the “Parent”), Pioneer
Intermediate, Inc., a Delaware corporation (the “Intermediate Parent”), Pioneer
Investment, Inc., a Delaware corporation (the “US Borrower”), NCS Multistage
Inc., a corporation incorporated pursuant to the laws of the Province of
Alberta, Canada (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”), the subsidiaries of the US Borrower party hereto (together with
the Parent and the Intermediate Parent, each a “Guarantor” and collectively, the
“Guarantors”), the Lenders (as defined below) party hereto, Wells Fargo Bank,
National Association, as US administrative agent (in such capacity, the “US
Administrative Agent”) for the Lenders, Swing Line Lender, and Issuing Lender,
Wells Fargo Bank, National Association, Canadian Branch, as Canadian
administrative agent (in such capacity, the “Canadian Administrative Agent” and,
together with the US Administrative Agent, the “Administrative Agents”) for the
Lenders, and each other Person party hereto.

RECITALS

﻿

A.The Parent, the Intermediate Parent, the Borrowers, the US Administrative
Agent, the Canadian Administrative Agent, the Swing Line Lender, the Issuing
Lender, and the financial institutions party thereto from time to time, as
lenders (the “Lenders”) are parties to that certain Amended and Restated Credit
Agreement dated as of May 4, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”).

B.The Borrowers have requested that the Majority Lenders amend the Credit
Agreement and consent to the Specified Transactions (as defined below).

C.The Majority Lenders are willing to amend the Credit Agreement and consent to
the Specified Transactions as provided herein and subject to the terms and
conditions set forth herein.

Now Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Defined Terms.  As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein.  Each term defined in the Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, unless expressly provided to the contrary.

Section 2. Other Definitional Provisions.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified.  The words “hereof”, “herein”, and
“hereunder” and words of similar import





 

 

--------------------------------------------------------------------------------

 



when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.  The term “including” means
“including, without limitation”.  Section headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such Section headings are not a part of this Agreement and shall not be used in
the interpretation of any provision of this Agreement.

Section 3. Consent.  As of the Closing Date, the Canadian Borrower had made cash
advances to the US Borrower in an aggregate outstanding principal amount of
C$40,592,925.83 (the “Existing Intercompany Debt”) and since the Closing Date
the US Borrower has repaid a portion of the Existing Intercompany Debt (the
“Intercompany Debt Repayments” and, together with the incurrence of the Existing
Intercompany Debt, the “Specified Transactions”).  The Administrative Agents and
the Majority Lenders hereby consent to the consummation of the Specified
Transactions as of the Closing Date and, to the extent any Default or Event of
Default exists (or existed at any time from and after the Closing Date) in
connection with the Specified Transactions (each a “Potential Default” and
collectively, the “Potential Defaults”), the Administrative Agents and the
Majority Lenders hereby waive any such Potential Defaults (the “Limited
Waiver”). The Limited Waiver is limited to the extent expressly described herein
and shall not be construed to be a consent to any other (existing or future)
non-compliance with, or a waiver of, any other terms, provisions, covenants,
warranties or agreements contained in the Credit Agreement or in any of the
other Credit Documents. The Administrative Agents and the Lenders reserve the
right to exercise any rights and remedies available to them in connection with
any other present or future Defaults or Events of Default (other than, for the
avoidance of doubt, the Potential Defaults). The Credit Parties acknowledge that
any failure of the Administrative Agents or any Lender at any time or times
hereafter to require strict performance by any Credit Party of any provision of
the Credit Agreement and each other Credit Document shall not waive, affect or
diminish any right of the Administrative Agents or any Lender to thereafter
demand strict compliance therewith.

Section 4. Amendments to Credit Agreement.  

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definition in alphabetical order therein:

““Second Amendment Effective Date” means February 16, 2018.”

(b) Section 6.1(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(d)   intercompany Debt owing to any US Credit Party by any Canadian Credit
Party that (i) is set forth on Schedule 6.1, or (ii) incurred after the Closing
Date; provided that (x) the aggregate principal amount outstanding and permitted
under this Section 6.1(d)(ii) shall not exceed $20,000,000, (y) such
intercompany Debt is unsecured and evidenced by a promissory note that is
subject to an Acceptable Security Interest in favor of the US Administrative
Agent, and (z) such intercompany Debt shall not be made with any proceeds of any
Advance;”





 

2

--------------------------------------------------------------------------------

 



(c) Section 6.1(e) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(e)   intercompany Debt owing to any Canadian Credit Party by any US Credit
Party that (i) is set forth on Schedule 6.1, or (ii) incurred after the Second
Amendment Effective Date; provided that with respect to clause (ii) (w) such
intercompany Debt shall be permitted as an Investment by such Canadian Credit
Party pursuant to Section 6.3(f), (x) the aggregate principal amount outstanding
and permitted under this Section 6.1(e) shall not exceed $20,000,000, (y) such
intercompany Debt is unsecured and subordinated to the Obligations as provided
in the Guaranty, and (z) to the extent evidenced by a promissory note, such
intercompany Debt shall not have a stated maturity date that is earlier than six
months after the Maturity Date (determined at the time such intercompany Debt
was incurred);”

(d) Section 6.3(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(c)   Investments as specified in Schedule 6.3;  provided that, the respective
amounts of such investments shall not be increased;”

(e) Clause (iii) of Section 6.3(f) of the Credit Agreement is hereby amended by
replacing the number “$5,000,000” with “$20,000,000”.

(f) Section 6.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 6.18   Prepayment of Certain Debt and Other Obligations.  No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of the subordination
terms of, any Debt (including, but not limited to, Subordinated Debt), except
(a) the prepayment of the Obligations in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Permitted Debt (other than Subordinated Debt) and refinancings and refundings of
such Permitted Debt so long as such refinancings and refundings would otherwise
comply with Section 6.1, (c) so long as no Event of Default exists or would
result therefrom, other prepayments of Permitted Debt not described in the
immediately preceding clauses (a) and (b), but specifically excluding any
prepayments, redemptions, purchases, defeasance, or other satisfaction of
Subordinated Debt and (d) so long as no Event of Default exists or would result
therefrom, the prepayment, redemption, purchase, defeasance or other
satisfaction of Permitted Debt between and among Credit Parties set forth on
Schedule 6.1.  No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, make any payments of principal or interest with respect to
Subordinated Debt, except to the extent permitted under the subordination terms
set forth in Schedule 6.19 attached hereto.”





 

3

--------------------------------------------------------------------------------

 



(g) Schedule 6.1 and Schedule 6.3 of the Credit Agreement are hereby replaced in
their entirety with Schedule 6.1 and Schedule 6.3 attached as Exhibit A hereto.

Section 5. Representations and Warranties.  Each Credit Party hereby represents
and warrants that:

(a)after giving effect to this Agreement, the representations and warranties of
the Credit Parties contained in the Credit Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on the Effective Date, except that
any representation and warranty which by its terms is made as of a specified
date in which case such representation and warranty is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such specified date; 

(b)after giving effect to Section 3 of this Agreement, no Default or Event of
Default has occurred and is continuing;

(c)the execution, delivery and performance of this Agreement by such Credit
Party are within its corporate or limited liability company power and authority,
as applicable, and have been duly authorized by all necessary corporate or
limited liability company action, as applicable;

(d)this Agreement constitutes the legal, valid and binding obligation of such
Credit Party enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws at the time in effect affecting the rights of
creditors generally and general principles of equity whether applied by a court
of law or equity;

(e)there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and

(f)as of the Effective Date, no action, suit, investigation or other proceeding
by or before any arbitrator or any Governmental Authority is threatened or
pending and no preliminary or permanent injunction or order by a state or
federal court has been entered in connection with this Agreement or any other
Credit Document.

Section 6. Conditions to Effectiveness.    The consent set forth in Section 3
and the amendments set forth in Section 4 shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions which may occur prior to or concurrently with the
closing of this Agreement:

(a) The Administrative Agents shall have received this Agreement executed by
duly authorized officers of the Parent, the Borrowers, the Guarantors, the
Administrative Agents, and the Majority Lenders;

(b) The Borrower shall have paid all fees and expenses of the Administrative
Agents’ outside legal counsel pursuant to all invoices presented for payment at
least one Business Day prior to the Effective Date.





 

4

--------------------------------------------------------------------------------

 



Section 7. Acknowledgments and Agreements.

(a) Each Credit Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b) Each Credit Party, the US Administrative Agent, the Canadian Administrative
Agent, the Issuing Lender, the Swing Line Lender and each Lender party hereto
does hereby adopt, ratify, and confirm the Credit Agreement, as amended hereby
(the “Amended Credit Agreement”), and acknowledges and agrees that the Amended
Credit Agreement is and remains in full force and effect, and acknowledge and
agree that their respective liabilities and obligations under the Amended Credit
Agreement, the Guaranty, and the other Credit Documents, are not impaired in any
respect by this Agreement.

(c) Except as set forth in Section 3 hereof, nothing herein shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Credit Documents, (ii) any of the agreements, terms or conditions contained in
any of the Credit Documents, (iii) any rights or remedies of the US
Administrative Agent, the Canadian Administrative Agent, or any Lender with
respect to the Credit Documents, or (iv) the rights of the US Administrative
Agent, the Canadian Administrative Agent, any Issuing Lender, the Swing Line
Lender or any Lender to collect the full amounts owing to them under the Credit
Documents.

(d) From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean the Credit Agreement and such Credit
Documents, as amended by this Agreement.  This Agreement is a Credit Document
for the purposes of the provisions of the other Credit Documents.

Section 8. Reaffirmation of Security Documents.  Each Credit Party (a) reaffirms
the terms of and its obligations (and the security interests granted by it)
under each Security Document to which it is a party, and agrees that each such
Security Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
liens and security interests granted by it pursuant to the Security Documents
are valid, enforceable and subsisting and create a security interest to secure
the Secured Obligations.

Section 9. Reaffirmation of the Guaranty.  Each US Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the US Guaranteed
Obligations (as defined in the Guaranty), as such US Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such US Guarantor under the Guaranty, in connection with the execution and
delivery of amendments, consents or waivers to the Credit Agreement or any of
the other Credit Documents.

Section 10. Counterparts.  This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so





 

5

--------------------------------------------------------------------------------

 



executed shall be deemed to be an original and all of which, taken together,
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or by e-mail “PDF” copy shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 11. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 12. Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 13. Governing Law.  This Agreement shall be deemed a contract under, and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to contracts made and to be performed entirely
within such state without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).

Section 14. Entire Agreement. This Agreement, the AMENDED CREDIT AGREEMENT and
the other CREDIT Documents REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.  ADDITIONALLY,
This Agreement, the Credit Agreement as amended by this Agreement, and the other
CREDIT Documents MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH PARTY HERETO HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

[SIGNATURES BEGIN ON NEXT PAGE]

﻿

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

﻿

﻿

 

 

﻿

US BORROWER:

﻿

 

 

﻿

PIONEER INVESTMENT, INC.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name: 

Wade Bitter

﻿

Title:

Chief Accounting Officer

﻿

 

 

﻿

CANADIAN BORROWER:

﻿

 

 

﻿

NCS MULTISTAGE INC.

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name:

Wade Bitter

﻿

Title:

Chief Financial Officer

﻿

 

 

﻿

PARENT:

﻿

 

 

﻿

NCS MULTISTAGE HOLDINGS, INC.

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name:

Wade Bitter

﻿

Title:

Chief Accounting Officer

﻿

 

 

﻿

INTERMEDIATE PARENT:

﻿

 

 

﻿

PIONEER INTERMEDIATE, INC.

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name:

Wade Bitter

﻿

Title:

Chief Accounting Officer

﻿

 

 

﻿

OTHER GUARANTORS:

﻿

 

 

﻿

PIONEER NCS ENERGY HOLDCO, LLC

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name:

Wade Bitter

﻿

Title:

Chief Financial Officer





[Signature  Page to NCS Amendment  No. 2]

 

--------------------------------------------------------------------------------

 



﻿

﻿

NCS MULTISTAGE, LLC

﻿

 

 

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name:

Wade Bitter

﻿

Title:

Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

SPECTRUM TRACER SERVICES, LLC

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name:

Wade Bitter

﻿

Title:

Chief Accounting Officer

﻿

 

 

﻿

 

 

﻿

STS LOGISTICS AND ANALYTICS LLC

﻿

 

 

﻿

By:

/s/ Wade Bitter

﻿

Name:

Wade Bitter

﻿

Title:

Chief Accounting Officer

﻿

 

 

﻿

 

 

﻿

STS TRACER SERVICES LTD.

﻿

 

 

﻿

By:

/s/ Robert Nipper

﻿

Name:

Robert Nipper

﻿

Title:

Chief Executive Officer

﻿

﻿

﻿

﻿

 

[Signature  Page to NCS Amendment  No. 2]

 

--------------------------------------------------------------------------------

 

﻿

﻿

 

 

﻿

ADMINISTRATIVE AGENTS/LENDERS:

﻿

 

 

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION, as US Administrative Agent, the Issuing
Lender, Swing Line Lender, and a US Facility Lender

﻿

 

 

﻿

 

 

﻿

By:

/s/ Timothy P. Gebauer

﻿

 

Name: Timothy P. Gebauer

﻿

 

Title: Director

﻿

 

 

﻿

 

 

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION, CANADIAN BRANCH as Canadian
Administrative Agent and a Canadian Facility Lender

﻿

 

 

﻿

 

 

﻿

By:

/s/ Dennis DaSilva

﻿

Name:

Dennis DaSilva

﻿

Title:

Vice President

﻿

 

 

﻿

 

 

﻿

By:

/s/ Lindy Couillard

﻿

Name:

Lindy Couillard

﻿

Title:

Director – Wells Fargo Corporate Banking

﻿

﻿





[Signature  Page to NCS Amendment  No. 2]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

JPMORGAN CHASE BANK, N.A., as a US Facility Lender

﻿

 

 

﻿

 

 

﻿

 

 

﻿

By:

/s/ Ryan Aman

﻿

Name:

Ryan Aman

﻿

Title:

Authorized Officer

﻿

﻿

﻿





[Signature  Page to NCS Amendment  No. 2]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Facility Lender

﻿

 

 

﻿

 

 

﻿

 

 

﻿

By:

/s/ Michael N. Tam

﻿

Name:

Michael N. Tam

﻿

Title:

Senior Vice President

﻿

﻿





[Signature  Page to NCS Amendment  No. 2]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

HSBC BANK CANADA, as a US Facility Lender

﻿

 

 

﻿

 

 

﻿

By:

/s/ Cameron Kolbuch

﻿

Name:

Cameron Kolbuch

﻿

Title:

Assistant Vice President – Energy Financing

﻿

 

 

﻿

By:

/s/ Bruce Robinson

﻿

Name:

Bruce Robinson

﻿

Title:

Vice President – Energy Financing

﻿

﻿





[Signature  Page to NCS Amendment  No. 2]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

HSBC BANK CANADA, as a Canadian Facility Lender

﻿

 

 

﻿

 

 

﻿

By:

/s/ Cameron Kolbuch

﻿

Name:

Cameron Kolbuch

﻿

Title:

Assistant Vice President – Energy Financing

﻿

 

 

﻿

By:

/s/ Bruce Robinson

﻿

Name:

Bruce Robinson

﻿

Title:

Vice President – Energy Financing

﻿

﻿

 

[Signature  Page to NCS Amendment  No. 2]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Schedule 6.1

Existing Permitted Debt

﻿

﻿

Promissory Note issued by NCS Multistage Inc. (f/k/a NCS Oilfield Services
Canada, Inc.) and payable to Pioneer Investment, Inc., dated August 7, 2014, in
the principal amount of C$19,071,650.12

Cash advances made by NCS Multistage, Inc. to Pioneer Investment, Inc. in an
aggregate outstanding principal amount of C$22,420,069.03

Promissory Note issued by NCS Multistage Inc. and payable to Pioneer Investment,
Inc. in the principal amount of C$22,420,069.03

﻿

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.3

﻿

Existing Permitted Investments

﻿

Investments in connection with the Debt described on Schedule 6.1

Pioneer NCS Energy Holdco, LLC owns a 50% interest in Repeat Precision, LLC, a
Texas limited liability company

Repeat Precision, LLC owns a 99.99% interest in RJ Machine S de RL, a Mexico
limited liability company

﻿



 

 

--------------------------------------------------------------------------------